DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/8/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The replacement drawings were received on 5/23/22.  These drawings are accepted and overcome the previous objections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henninger (US 7325551).
Claim 1: Henninger discloses a hair styling appliance (see Figs 1-2; Col 1, 50-60) comprising: a first arm (33) with a first contact surface (13) and a second arm (3) with a second contact surface (2), the first and second arms being mounted to be articulated with respect to each other via a spring loaded hinged button (4) between an open configuration in which the first and second contact surfaces are spaced apart and a closed configuration in which the first and second contact surfaces are close to each other and able to clamp a strand of hair (see Fig 1). A reservoir (15) mounted to the first arm (33) and adapted to contain a fluid to be vaporized into steam (Col 11-45 & Col 5, 30-35); a vaporization device (9; Col 6, 34-60) mounted on the first arm and configured to produce steam from the fluid in the reservoir; and a fluid conveyor element (20) secured to the reservoir and configured to convey the fluid contained in the reservoir towards the vaporization device (Col 6, 34-65). The reservoir is mounted such that the reservoir is movable (Col 7, 1-20) between a resting position in which the fluid conveyor element is away from the vaporization device (Col 3, 10-20) and a vaporization position in which the fluid conveyor element is close to the vaporization device (Col 3, 10-20) and the vaporization device is configured to vaporize the fluid conveyed by the fluid conveyor element (Col 3, 20-35) and the appliance further comprises an actuating element (34) configured to move the reservoir from the resting position to the vaporization position when the arms are moved from the open configuration to the closed configuration (Col 7, 60-Col 8, 10) because this is what is meant by “single handed operation”. 
Henninger discloses the invention essentially as claimed except for the actuating element automatically moving from its rest to engaged position. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Henninger by automating the actuation of the actuator, since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. See MPEP 2144.04(III). 	
Claim 7: Modified Henninger discloses the invention of claim 1 and Henninger further discloses the fluid conveyor element is a wick (Col 6, 50). 
Claim 8: Modified Henninger discloses the invention of claim 1 and Henninger further discloses the reservoir is removably positioned on the first arm (Col 6, 10-35). 
Claim 9: Modified Henninger discloses the invention of claim 8 and Henninger further discloses the first arm includes a housing (33) in which the reservoir is mounted and a through opening (opening under cover 17) leading to the housing and intended for the passage of the reservoir and a closure element (17) that is movable on the first arm (see Fig 3) between an open position and a closed position with the closed position preventing removal of the reservoir from the housing (Col 6, 10-35). 
Claim 10: Modified Henninger discloses the invention of claim 1 and Henninger further discloses at least one return element (27 & 29) is configured to return the reservoir to the resting position. 
Claim 11: Modified Henninger discloses the invention of claim 1 and Henninger further discloses at least one of the first and second arms includes a heating/heated plate (Col 5, 35-53). 
Claim 12: Modified Henninger discloses the invention of claim 1 and Henninger further discloses the reservoir is removable (see above rejection) and so it has at least two ends or extremities and one is situated on the vaporization device with the other being opposite that end and interacting with the actuating element to allow movement of the reservoir as described above. 
Claim 13: Modified Henninger discloses the invention of claim 1 and Henninger further discloses a steam diffusion device (holes 320, Fig 6) is configured to diffuse steam produced by the vaporization device towards the exterior of the appliance. 	
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Henninger (US 7325551) in view of Fereyre (US 20120272993).
Claim 1: Henninger discloses a hair styling appliance (see Figs 1-2; Col 1, 50-60) comprising: a first arm (33) with a first contact surface (13) and a second arm (3) with a second contact surface (2), the first and second arms being mounted to be articulated with respect to each other via a spring loaded hinged button (4) between an open configuration in which the first and second contact surfaces are spaced apart and a closed configuration in which the first and second contact surfaces are close to each other and able to clamp a strand of hair (see Fig 1). A reservoir (15) mounted to the first arm (33) and adapted to contain a fluid to be vaporized into steam (Col 11-45 & Col 5, 30-35); a vaporization device (9; Col 6, 34-60) mounted on the first arm and configured to produce steam from the fluid in the reservoir; and a fluid conveyor element (20) secured to the reservoir and configured to convey the fluid contained in the reservoir towards the vaporization device (Col 6, 34-65). The reservoir is mounted such that the reservoir is movable (Col 7, 1-20) between a resting position in which the fluid conveyor element is away from the vaporization device (Col 3, 10-20) and a vaporization position in which the fluid conveyor element is close to the vaporization device (Col 3, 10-20) and the vaporization device is configured to vaporize the fluid conveyed by the fluid conveyor element (Col 3, 20-35) and the appliance further comprises an actuating element (34) configured to move the reservoir from the resting position to the vaporization position when the arms are moved from the open configuration to the closed configuration (Col 7, 60-Col 8, 10) because this is what is meant by “single handed operation”. 
Henninger discloses the invention essentially as claimed except for the actuating element automatically moving from its rest to engaged position when the arms are opened and closed. 
Fereyre, however, teaches a handheld heated hair styler [0002 & 0055] (see Fig 6) with a first arm (2) and a second arm (1) each having a hair contact surface (S2 & S1) with the arms mounted to be articulated between and open and closed position [0032] (see Fig 6). A reservoir (22) is mounted on the first arm (2) and adapted to contain a fluid [0060] that is heated [0060] and a pump (26) for dispensing the liquid onto the hair during use [0060] and the pump is activated to dispense contents from the reservoir automatically via an actuator (47+47’) on the second arm that automatically moves from a resting position to an engaged position when the first and second arms are moved from the open configuration to the closed configuration [0062-0063 & 0065]. Fereyre teaches providing liquid dispensing hair styling devices with an automatic dispensing mechanism actuated upon closing of the arms and automatically turning off when the arms are opened in order to allow for auto-dispensing of the liquid without concern to a user about the distribution of the liquid or the quantity distributed [0063]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair styling device of Henninger by providing the device with an automated steam generator for automating the steam production (liquid applied to the hair) with an actuator to automatically move the reservoir between its resting and use positions when the arms of the device are open and closed in view of Fereyre in order to ensure even distribution of the liquid and quantity of liquid steam delivered to the user’s hair and to make the application of steam automated, thereby simplifying use of the device. 
Claims 2-6: Modified Henninger discloses the invention of claim 1 and the proposed modification results in providing the steam generator with the actuator of Fereyre disposed on the first and second arm (see Fig 6) as prescribed by Fereyre. The actuating element of Fereyre includes a button (47) and compression spring (47’) so modified Henninger discloses the invention essentially as claimed except for the actuating element also including a cam surface that cooperates with the reservoir. 
Fereyre, however, teaches in another embodiment, that a portion of the actuating element (26) can include a cam surface (26, Fig 11) in combination with the spring-loaded button arrangement (47+47’). The cam surface is in the shape of an involute of a circle (see Fig 11) with a continuously curved profile and a series of cam surface portions where some portions (26” & 26’) have a different bend radii than others (see Fig 11) and this arrangement results in this portion of the actuating element being mounted such that it is pivotable around a pivoting axis (see Fig 11) as well as a biasing element (47’) for biasing another portion of the actuating elements (47) toward the different positions. Fereyre teaches these different actuating elements to be art recognized equivalents. Therefore, it would have been an obvious to one having ordinary skill in the art at the time of filing to modify the device of modified Henninger by providing it with the rotating cam mechanism of Fig 11 in combination with the spring loaded actuator of Figure 6 since Fereyre teaches these to be usable together.  
Claim 7: Modified Henninger discloses the invention of claim 1 and Henninger further discloses the fluid conveyor element is a wick (Col 6, 50). 
Claim 8: Modified Henninger discloses the invention of claim 1 and Henninger further discloses the reservoir is removably positioned on the first arm (Col 6, 10-35). 
Claim 9: Modified Henninger discloses the invention of claim 8 and Henninger further discloses the first arm includes a housing (33) in which the reservoir is mounted and a through opening (opening under cover 17) leading to the housing and intended for the passage of the reservoir and a closure element (17) that is movable on the first arm (see Fig 3) between an open position and a closed position with the closed position preventing removal of the reservoir from the housing (Col 6, 10-35). 
Claim 10: Modified Henninger discloses the invention of claim 1 and Henninger further discloses at least one return element (27 & 29) is configured to return the reservoir to the resting position. 
Claim 11: Modified Henninger discloses the invention of claim 1 and Henninger further discloses at least one of the first and second arms includes a heating/heated plate (Col 5, 35-53). 
Claim 12: Modified Henninger discloses the invention of claim 1 and Henninger further discloses the reservoir is removable (see above rejection) and so it has at least two ends or extremities and one is situated on the vaporization device with the other being opposite that end and interacting with the actuating element to allow movement of the reservoir as described above. 
Claim 13: Modified Henninger discloses the invention of claim 1 and Henninger further discloses a steam diffusion device (holes 320, Fig 6) is configured to diffuse steam produced by the vaporization device towards the exterior of the appliance.
Claim 14: Modified Henninger discloses the invention of claim 1 and the proposed modification is to provide to multi-piece actuating element of Fereyre on the arms of Henninger as prescribed by Fereyre in order to enable automatic dispensing of the steam. So modified Henninger teaches the actuating element (47+47’) being mounted on the second arm (1) as claimed. 
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
All of applicant’s arguments refer to the newly presented claim limitations, which have been addressed in the above new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772